DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Claims
	Claims 1-10 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/CN2019/089398 filed on May 31, 2019, which claims the benefit of Chinese patent application No. 201810557062.0, filed on June 1, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2020 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
	The drawings (Figures 1-8) are objected to as of insufficient quality/resolution to be acceptable for inclusion in a final patent document.  Appropriate correction is required.  The requirement for corrected drawings will not be held in abeyance.
Claim Objections
	Claims 3 and 5 are objected to as dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites the method wherein the volume ratio of water to methanol is (9mL~10mL):1 mL.  However, the specification discloses the methods of Examples 1 (p. 9), 2 (p. 11) and 3 (p. 13), where the ratio of water to methanol is in each case ~1 mL:9 mL, that is, the opposite of what is recited in the claim.  Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites (in part) the phrase “wherein it has an X-ray powder diffraction spectrum substantially as shown in Figure 1.”  It is unclear what the scope of “substantially as shown” is.  Does this mean that all the observed peaks are required? Or 9 of 10 peaks? Or all the peaks and all the intensities required?  The phrase is not defined in the specification, and there is no agreed-upon definition available in the art that would guide an ordinary artisan in unambiguously determining the claimed scope.  The cited claim is indefinite because the specification lacks "explicit guidelines" to distinguish things which are “substantially” from things which are not so, Ex parte Oetiker, 23 USPQ2d 1651, 1655 (1990), and Seattle Box v. Industrial Crating, 221 USPQ 568, 574.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2005/063713 A1.
The reference discloses the crystalline lenvatinib mesylate form of Example 5 (p. 37 lines 8-18), characterized by XRPD as described in Table 13 (p. 56) (see next page). 
Regarding claim 1, the crystalline form exhibits peaks at 2 theta values of 22.900, 20.340, and 9.660, reading on the claim.
Regarding claim 2, the crystalline form exhibits peaks at 2 theta values of 22.900, 20.340, and 9.660, 14.480, 24.820, and 18.880, reading on the claim.
Regarding claim 4, the crystalline form exhibits a characteristic XRPD spectrum (see Figure 7) which is substantially as shown in Figure 1, as many of the peaks characterizing the currently-claimed polymorph are present in the cited prior art form.  See the rejection of claim 4 as indefinite as under 35 U.S.C. 112(b) as set forth above.
Regarding claim 6, Example 5 (p. 37 lines 8-18) describes the process for preparation of the crystalline form wherein lenvatinib is dissolved by heating in a methanolic solution in the presence of methanesulfonic acid, then cooled and stirred to provide the crystal form.
Regarding claims 7 and 8, the crystallization solvent is methanol, an alcohol.
As to claim 10, the cited reference (throughout) teaches that the crystalline forms disclosed are useful for treatment of cancer of various types (e.g., p.9 lines 10-16, p. 31 lines 20-25).

    PNG
    media_image1.png
    295
    229
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    295
    229
    media_image1.png
    Greyscale
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/063713 A1.
The teachings of WO 2005/063713 A1 are set forth above.  The reference process does not teach crystallization of the claimed crystalline form by a process utilizing a mixed system of water and alcohols, wherein ~10% of water is present in addition to methanol, but instead the prior art process employs methanol only as the crystallization solvent.  However, a prima facie case of obviousness exists where claimed ranges or amounts do not overlap (here, the solvent in the claimed process comprises a very small proportion of water, while the reference process contains no added water) with the prior art but are merely close; Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), where "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." (MPEP 2144.05).  Overcoming the rejection is straightforward, requiring replication of the prior art procedure. If the claimed characteristics do not appear in the product, or if on repetition, sometimes do not appear in the product, then the rejection is overcome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN M MAURO/Primary Examiner, Art Unit 1625